Electronically Filed
                                                        Supreme Court
                                                        SCWC-30475
                                                        27-MAR-2014
                                                        12:23 PM
                              SCWC-30475

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


    KA#UPULEHU LAND LLC, a Hawai#i limited liability company,
                  Petitioner/Plaintiff-Appellee,

                                 vs.

              HEIRS AND ASSIGNS OF PAHUKULA (k); et al.,
                  Respondents/Defendants-Appellants.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (ICA NO. 30475; CIV. NO. 08-1-0023K)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack JJ., and
     Circuit Judge Perkins, in place of Acoba, J., recused)

          Petitioner/Plaintiff-Appellee Ka#upulehu Land LLC’s

application for writ of certiorari filed on February 10, 2014 is

hereby accepted and will be scheduled for oral argument.        The

parties will be notified by the appellate clerk regarding

scheduling.

          DATED: Honolulu, Hawai#i, March 27, 2014.


Steven S.C. Lim and                    /s/ Mark E. Recktenwald
Arsima A. Muller,
for petitioner                         /s/ Paula A. Nakayama

Camille K. Kalama and                  /s/ Sabrina S. McKenna
David K. Kopper,
for respondents                        /s/ Richard W. Pollack

                                       /s/ Richard K. Perkins